Title: From Alexander Hamilton to Benjamin Williamson, 9 January 1800
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            N.Y. Jany. 9th. 1800
          
          I am authorised by the Secy. of War to allow you an Asst. in your office, to be taken from any of the Cavalry Officers, not in actual service, who may be willing to associate with you in that capacity. The extra allowance of an Asst. is not to exceed 24 Dolls. per month, which is to exclude him from any claim for travelling expences—
          W—
          Capt Williamson Dep P.M.G.
        